DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 9/20/2021 have been entered and considered. Initialed and dated copy of the form PTO-1449 is enclosed with this action.  
Status of claims
In summary, claims 1-37 are pending and examined.
Priority    
Instant application 17390588, filed 07/30/2021, Claims Priority from Provisional Application 63058862, filed 07/30/2020, which is recognized. 
Interpretation of claim 1
A plant of claim 1 is interpreted to be a plant that grows from the seed of lettuce variety NUN 09172 LTL, wherein a representative sample of seed of said variety has been deposited under Accession Number NCIMB 43816.   
Claim Objections 
Claims 2 and 16 are objected for informalities:
In claim 2, “pollen” lacks article ---a---. 
In claim 16, line 3, “wherein at the first parent” appears to be a grammar or typographic error, should be ---wherein the first parent---. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.  

Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-37 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to seeds, plants, parts, tissue cultures, F1 hybrids of lettuce variety NUN 09172 LTL, plants having all the morphological and physiological characteristics of Casey, and methods of making or using the seeds and plants. 
The specification provides deposit information of instant lettuce variety NUN 09172 LTL ([0177]-[0178]).   
The specification also provides some characteristics of NUN 09172 LTL ([0179]-[0182], tables 1-2).   
However, in [175]-[176] of the specification, “Development of Lettuce Variety NUN 09172 LTL. [175] Lettuce variety NUN 09172 LTL was developed from an initial cross between lettuce lines. The female and male parents were crossed to produce seeds. After the cross, progeny was self-pollinated or backcrossed, followed by pedigree selection and line selection. Lettuce variety NUN 09172 LTL can be propagated by seeds or vegetatively, or by regeneration of a tissue culture. The seeds of lettuce variety NUN 09172 LTL can be grown to produce inbred plants and parts thereof (e.g., lettuce heads and leaves). [176] The Applicant concluded that lettuce variety NUN 09172 LTL is uniform and stable. This has been established through evaluation of horticultural characteristics. Several seed production events resulted in no observable deviation in genetic stability. Lettuce variety NUN 09172 LTL has been assigned an inventory ID of 222308390”. 
Thus, the parental lines and breeding history are not disclosed in the “Development of Lettuce Variety NUN 09172 LTL” or anywhere of the specification.
In another word, the specification does not describe the genetic structure and background determining or associated to the above characteristics of NUN 09172 LTL.    
According to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019], factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In the art, physiological and morphological characteristics of lettuce depend on the genetical structure. 
For example, Robinson et al (The Genes of Lettuce and Closely Related Species. Plant Breeding Reviews. Chapter 9. P267-293, 1983) teach that in 1983, 59 loci have been identified, including 6 influencing anthocyanin, 10 chlorophyll genes, 11 affecting leaf morphology, 4 genes influencing heading, 7 genes for flower and seed characteristics, 7 male sterile genes, 1 gene affecting sensitivity to chemicals, and 13 genes for disease resistance. Several cases of multiple alleles and gene linkage are known (p268, 1st para).  Lobing of the leaf is under genetic control (p281, 4th para). Lettuce heading is affected by genotype, environment, and genotype-environment interaction (p283, 2nd para). Resistant trait is also related to parents (p287, 2nd para). 
For another example, recently, Sharma (Assessment of genetic diversity in lettuce (Lactuca sativa L.) germplasm using RAPD markers. 3 Biotech, p1-6, 2018) teach that both genetic structure and environmental and growing conditions affect features of lettuce. DNA based markers are considered the most suitable for estimation of genetic distances and for characterization of cultivars (p1, right col, 2nd para).  It is clear that the cultivars grouped into one cluster are closely related to each other and may have originated from same parental line (p4, right col, 1st para, Fig.  3).
In addition, according to MPEP 2163, an application specification, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801 et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614……. Such a deposit is not a substitute for a written description of the claimed invention.
Again, according to MPEP 2163, factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
In this case, although applicant provides deposit information, and provides some morphological and physiological characteristics of NUN 09172 LTL, applicant does not describe the genetical background and structure that determines or is associated to all the morphological and physiological characteristics of NUN 09172 LTL.  
Dependent claims are included in the rejection for failing to overcome the deficiencies of the parent claim.
“Request for Information under 37 CFR § 1.105” is provided below.  Completing such information could overcome the rejection.   
Remarks 
Lettuce variety “NUN 09172 LTL”, or “222308390” (specification, [176], another name of 222308390), or NCIMB 43816, does not have any prior art by direct name search. 
The closest art (only based on morphologic characteristics): 
	Lemont et al (US Patent 8847019, granted and published 9/30/2014).  Lemont et al teach Lettuce seed and plant Capulin (abstract, claims 1-2).  
	Both Capulin and instant NUN 09172 LTL are leaf type lettuce (table 1 in instant specification page 46, US Patent col 8, line 19).  NUN 09172 shares some morphologic characteristics with Capulin, but not all of them (table 1 of instant application, col 8-9 of the US Patent).   
Accordingly, no art or double patenting rejection is made. 
However, the specification does not provide genetic background (parental lines) and breeding history of “NUN 09094 LTL”, for sufficient search of prior art.  
1.105 information request is attached.  

Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EAT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                
/Wayne Zhong/								
Examiner, Art Unit 1662
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

                                            

                                           
                                                                                                                 



Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 
This request is being made for the following reasons:
Applicant is claiming a seed and plant of lettuce variety “NUN 09172 LTL”, but the instant specification is silent about what starting materials and methods were used to produce “NUN 09172 LTL”.  
In [175]-[176] of the specification, “Development of Lettuce Variety NUN 09172 LTL.
[175] Lettuce variety NUN 09172 LTL was developed from an initial cross between lettuce lines. The female and male parents were crossed to produce seeds. After the cross, progeny was self-pollinated or backcrossed, followed by pedigree selection and line selection. Lettuce variety NUN 09172 LTL can be propagated by seeds or vegetatively, or by regeneration of a tissue culture. The seeds of lettuce variety NUN 09172 LTL can be grown to produce inbred plants and parts thereof (e.g., lettuce heads and leaves). [176] The Applicant concluded that lettuce variety NUN 09172 LTL is uniform and stable. This has been established through evaluation of horticultural characteristics. Several seed production events resulted in no observable deviation in genetic stability. Lettuce variety NUN 09172 LTL has been assigned an inventory ID of 222308390”. 
The parental lines and breeding history are not disclosed in the “Development of Lettuce Variety NUN 09172 LTL”.
The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
3.1. Please supply any and all information regarding the sale of “NUN 09172 LTL”.  
3.2. If “NUN 09172 LTL” has been disclosed under other name(s) other than 222308390. 
3.3. Please supply the breeding methodology and history regarding the development of the instant “NUN 09172 LTL”. 
a) Such information should include all of the public or commercial designations and denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  Applicant is advised that should this information be considered pertinent to patentability, then the information will not be allowed to be expunged.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO (2) months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
8.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662